The defendant, Benbow, at the time he borrowed from the plaintiff's intestate $950, and gave his note for the same, placed in the intestate's hands certain notes of $250, each executed by Wall to the defendant as collateral security for the $950 note. One of the collateral notes was delivered to the defendant by the intestate, and the defendant collected the same. In the present action for the recovery of the amount due on the $950 note, the defendant in his answer sets up a credit of $324 in addition to the credits which appear on the notes, and also that a third note of Wall for $250 was deposited with the intestate as collateral security in addition to the two set out in the complaint. Two issues were submitted to the jury: (1) Is the defendant, W. E. Benbow, entitled to the credit of $324, set up in the answer? (2) Is the defendant, W. E. Benbow, entitled to a credit for the third Wall note of $250 and interest? *Page 315 
On the trial, Wall was introduced as a witness by the defendant, and testified that he had paid the defendant one of the $250 notes, dated January, 1889; that when the witness paid the note to the defendant the note was not delivered to him, but that in about a month afterwards the defendant handed it to him; that the witness paid other moneys, and all the interest on his three notes, to the defendant while the notes were in possession of the plaintiff; that one day, while he was at   (510) work in his field, the intestate of the plaintiff came along, and said he had notes of the value of $500 against the witness, which the defendant had let him have; that the witness answered that he owed him $400 on the notes, but the intestate replied, "You owe $500," and witness said, "I have paid the defendant $100." The witness further testified that the intestate afterwards got this $100 and entered it as a credit on the note. This, in our opinion, is not such evidence as ought to have been submitted to the jury to prove payment on the note. It may have amounted to a conjecture of such payment, but barely that.
The defendant's counsel insisted here that, as the Wall note of $250 had been delivered to the defendant while the plaintiff held it as a collateral security for the $950 note, the law would presume a paymentpro tanto on the $950 to arise on such surrender of the Wall note. We do not think so. The presumption would be more reasonable, nothing appearing either way, that some other security had been substituted by the debtor in the place of the Wall note; or, if the debtor was entirely responsible and solvent, that the creditor had as a matter of favor given up a security that was useless to him and might be of service to the debtor. The evidence of Whittington and Reece, taken in its most favorable light for the defendant, does not amount to a scintilla, even to show a payment on the $950 note, on account of the payment of the Reece notes, which were executed by Reece to the defendant, and averred by the defendant to have been in the hands of the intestate as collateral security in addition to the Wall notes, as by the uncontradicted testimony the Reece notes were paid to the defendant, not in money, but in     (511)land. As there was no exception to that part of the judgment embraced in the second issue, the same will not be disturbed. A new trial for the error pointed out is ordered on the first issue.
New trial.
DOUGLAS, J., dissents. *Page 316